EXHIBIT 21 SUBSIDIARIES OF RPC, INC. NAME STATE OF INCORPORATION Cudd Pressure Control, Inc. Delaware Cudd Pumping Services, Inc. Delaware International Training Services, Inc. Georgia Patterson Services, Inc. Delaware Patterson Truck Line, Inc. RPC Energy de Mexico Louisiana Ciudad del Carmen, Mexico RPC Energy International, Inc. RPC Energy Services of Canada, Ltd Delaware New Brunswick, Canada RPC Investment Company Delaware RPC Waste Management Services, Inc. Georgia Bronco Oilfield Services, Inc. Thru Tubing Solutions Sand Investment Company Delaware Delaware Delaware
